UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISlON

OXYMED, INC., et al., Case No. l:l7-cv-00349
Plaintiffs Judge Susan J. Dlott
Magistrate Judge Karen L. Litkovitz
v.
LINCARE._ lNC., ORDER GRANTING
DEFENDANT’S MOTlON TO
Defendant FILE ITS REPLY lN SUPPORT

OF ITS MOTON FOR
PARTIAL SUMMARY
JUDGMENT UNDER SEAL

This matter is before the Couit on defendant Lincare, lnc.’s motion to file its reply in

support of its motion for partial summary judgment under seal. (Doci 80).

The Court finds that sealing of`defendant’s reply in support ofits motion for partial
summaryjudgment isjustified and necessary and Will not interfere with the public`s ability to
understand the conduct at issue or assess the merits of this Court`s decision.

For good cause shown and based on the record and applicable law, the motion is

GRANTED.

Defendant is DIRECTED to electronically file on the docket of the Court the redacted
version of the document_, which shall reflect redacted information on liquidated damages,
purchase price, patient numbers, and patient identification

Defendant is DIRECTED to file the unredacted document under seal. The original

document shall be retained under seal until further order of the Court. The sealed

document will be available to the Coui“t and its personnel, but not available to the public.

IT IS SO ORDERED.

Date: Apn`l 12, 2019 s/ Karen L. Litkovitz
Karen L. Litkovitz
United States Magistrate Judge

